Citation Nr: 0335145	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  96-25 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from November 1978 to 
September 1982 and from December 1984 to April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  That decision denied service 
connection for a right shoulder disorder.  The veteran 
testified before the Board at a hearing held at the RO in 
June 2003.

The RO adjudicated the veteran's claim in February 1999 as an 
original claim for service connection for a right shoulder 
disorder.  However, a previous rating decision denied service 
connection for a right shoulder disorder in April 1994.  
Therefore, the Board, in August 1999, remanded the case to 
the RO for it to decide whether new and material evidence had 
been submitted to reopen the claim.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  On remand, the RO, in a April 2003 
supplemental statement of the case, determined that new and 
material evidence had not been submitted to reopen the claim.

The issue of entitlement to service connection for a right 
shoulder disorder will be the subject of a remand at the end 
of this decision.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The RO's April 1994 rating decision, which denied service 
connection for a right shoulder disorder, was not timely 
appealed following the RO's June 1994 notice of denial to the 
veteran.

3.  The additional evidence submitted since the RO's April 
1994 rating decision is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for entitlement to service connection for a right shoulder 
disorder.


CONCLUSIONS OF LAW

1.  The RO decision of April 1994, which denied entitlement 
to service connection for a right shoulder disorder, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.302 (2003).

2.  Evidence received since the April 1994 decision is new 
and material, and the claim for entitlement to service 
connection for a right shoulder disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000) was 
enacted.  The VCAA redefined the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  Regulations implementing the VCAA were published 
on August 29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations apply to any claim 
for benefits received by the VA on or after November 9, 2000, 
as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to whether new and material 
evidence has been presented to reopen a claim for entitlement 
to service connection for a right shoulder disorder, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to this claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  Specifically, the RO has 
obtained records corresponding to medical treatment reported 
by the veteran and has afforded him a VA examination to 
assess his claimed disability.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date with regard to this claim.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in November 2001, 
March 2003, and April 2003 letters.  See 38 U.S.C.A. § 5103A 
(West 2002).  These letters, which included a summary of the 
newly enacted provisions of 38 U.S.C.A. §§ 5103 and 5103A, 
also contained specific explanations of the type of evidence 
necessary to substantiate the veteran's claim, as well as 
which portion of that evidence (if any) was to be provided by 
him and which portion the VA would attempt to obtain on his 
behalf.  The specific requirements for a grant of the benefit 
sought on appeal will be discussed in further detail below, 
in conjunction with the discussion of the specific facts of 
this case.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Factual Background

Service medical records indicate that the veteran complained 
of right shoulder pain in September 1986.  The veteran 
reported a history of separating his shoulder at the age of 
two, with pain off and on since that time.  He reported that 
there was no recent trauma.  The diagnosis was shoulder 
bursitis versus tendonitis.  A September 1986 x-ray report 
noted a normal right shoulder.  An October 1986 service 
medical record noted that the veteran still complained of 
right shoulder pain.  The diagnosis was myositis.  A service 
medical record dated later in October 1986 indicated that the 
veteran reported that he felt better, but still had some 
pain.  The diagnosis was myositis, resolving.  A May 1990 
service medical record noted that the veteran had been in an 
auto accident the week before.  The veteran complained of 
back pain beneath his left shoulder and muscle pain 
throughout his back.  A decreased range of motion, secondary 
to pain, was noted in both shoulders.  The diagnosis was 
musculoskeletal strain.

A January 1994 VA examination report noted that the veteran 
complained of intermittent aching pain in the right side of 
his neck, which extended to the midscapular region and over 
his right trapezium.  He veteran reported that his symptoms 
were worse with right shoulder use.  The veteran stated that 
he had a history of right shoulder pain since a car accident 
at the age of two.  The diagnosis was right shoulder pain.

A VA examination report, dated later in January 1994, stated 
that the veteran reported first experiencing shoulder pain in 
1980.  He stated that he had repeated episodes of shoulder 
pain since.  The diagnosis was fibromyositis of the right 
shoulder, chronic type.

An April 1994 rating decision denied service connection for a 
right shoulder disorder on the basis that the service medical 
records indicated a single acute episode and there were no 
medical records submitted indicating that the veteran had 
been treated for a right shoulder condition after service.

In September 1998, the veteran filed a claim to reopen his 
claim for entitlement to service connection for a right 
shoulder disorder.

A November 1998 private treatment note indicated that the 
veteran complained of right-sided neck, arm and shoulder 
pain.  The diagnosis was cervical radiculitis, C5-6 and C6-7.

A February 1999 rating decision denied service connection for 
a right shoulder disorder stating that there was no evidence 
of an injury to or aggravation to the right shoulder during 
service.

The veteran testified before a hearing officer at a hearing 
held at the RO in January 2000.  The veteran stated that he 
continued to experience a stabbing pain in his right 
shoulder.  He testified that he sought treatment in service 
for his shoulder and was told that it was a severe strain.  
He reported that he was given anti-inflammatories to reduce 
the swelling.  The veteran indicated that he first sought 
treatment for his shoulder, after service, in 1997, when he 
sought treatment for a cervical spine disorder.  The veteran 
testified that he sought treatment at that time due to 
numbness and tingling down both arms.  He stated that he was 
not receiving any current treatment for his right shoulder.

A July 2002 VA treatment note stated that the veteran 
reported a flare-up of myalgia and myositis after a strenuous 
night of work.  The diagnosis was myalgia and myositis of the 
shoulders.

A March 2003 VA examination report noted that the examiner 
reviewed the veteran's claims file.  The veteran stated that 
he had no history of surgery or injury to the right shoulder.  
He indicated that his right shoulder pain began in 1986 when 
he first sought treatment in service.  A March 2003 VA 
examination x-ray report noted arthritis in the right 
shoulder.

The veteran testified before Board at a hearing held at the 
RO in June 2003.  The veteran stated that he received 
treatment for a complaint related to his shoulder in 1986.  
He testified that his right shoulder problems became worse 
after an auto accident in service.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in April 1994.  
In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Because the RO previously denied the veteran's claim for 
entitlement to service connection for a right shoulder 
disorder in April 1994, and because the veteran did not file 
a timely appeal, see 38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. 
§§ 20.200, 20.302, the doctrine of finality as enunciated in 
38 U.S.C.A. § 7105(c) applies.  As such, the veteran's claim 
for this benefit may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d at 1383.  The VA must 
review all of the evidence submitted since the last 
disallowance, in this case the RO's April 1994 rating 
decision, in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

The basis of the prior final denial was that the service 
medical records showed treatment for an acute right shoulder 
disorder and there was no evidence of post-service medical 
treatment of record.  The evidence of record at the time of 
the denial consisted of the veteran's service medical records 
and January 1994 VA examination reports.  These records 
showed treatment during service for right shoulder pain, 
which included a diagnosis of myositis.  In addition, service 
medical records showed a muscle strain after a 1990 auto 
accident.  The later January 1994 VA examination report noted 
a diagnosis of chronic fibromyositis of the right shoulder.

The evidence submitted with the current claim includes 
private treatment notes that reference continued complaints 
of shoulder pain, and a July 2002 VA treatment note 
indicating continued treatment for myositis of the right 
shoulder.  In addition, the veteran's statements and 
testimony before a hearing officer in January 2000 and an 
Acting Veterans Law Judge in June 2003 indicate that he has 
experienced recurrent pain in his right shoulder since 
service.  Finally, a March 2003 VA examination report notes 
continued complaints of right shoulder pain, though no 
diagnosis is noted.

The Board finds that the evidence submitted since the April 
1994 denial contributes significantly to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's disability.  Hodge, supra.  Specifically, treatment 
notes currently of record, including both private and VA 
treatment, reflect post-service treatment for a complaints 
related to the right shoulder.

Consequently, the record contains new and material evidence, 
such that the Board must reopen the claim of entitlement to 
service connection for a right shoulder disorder.

ORDER

New and material evidence having been presented, a claim for 
entitlement to service connection for a right shoulder 
disorder is reopened.


REMAND

The Board notes that service medical records contain a 
diagnosis of myositis in an October 1986 treatment record.  A 
January 1994 VA examination report noted a diagnosis of 
chronic fibromyositis of the right shoulder.  A November 1998 
private treatment record notes continued complaints of right 
shoulder pain.  This treatment record seemed to indicate, 
however, that the right shoulder pain might have been related 
to the veteran's cervical spine disorder.  In addition, the 
Board notes that the July 2002 VA treatment note reflects 
continued treatment for myositis of the right shoulder.  The 
current evidence of record is not clear with regard to the 
veteran's current right shoulder diagnosis and its etiology.  
Some medical records seem to attribute the veteran's right 
shoulder complaints to his cervical spine disorder, while 
others indicate treatment for a separate right shoulder 
disorder.  The Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
the nature of the veteran's current shoulder disorder and 
whether it is related to service.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

Finally, the Board notes that the RO, in the April 2003 
supplemental statement of the case found that the evidence 
submitted to reopen the claim was not material because it did 
not show that the veteran's preservice shoulder condition was 
permanently aggravated beyond normal progression during 
military service.  If, upon remand, the RO considers the 
claim for service connection on the merits based on 
aggravation of a preexisting right shoulder disability as 
opposed to merely considering whether a current right 
shoulder disability was incurred in service, the RO must 
apply the recent opinion of the VA General Counsel concerning 
the evidence needed to rebut the presumption of sound 
condition under 38 U.S.C. § 1111.  VAOPGCPREC 3-03 (July 16, 
2003).

Accordingly, the claim is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination that is appropriate to 
determine the nature and etiology of any 
current right shoulder disorder.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review.  The examiner is asked to 
offer an opinion with regard to the 
following:

a)  whether any currently diagnosed right 
shoulder disorder is a result of the 
veteran's service-connected cervical 
spine disorder.

b)  if the veteran has a currently 
diagnosed right shoulder disorder that is 
separate from his service-connected 
cervical spine disorder, the examiner is 
asked to offer an opinion as to whether 
it is as likely as not that such disorder 
had its origins during service.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the RO's adjudication of the 
claim for service connection for a right 
shoulder disability includes 
consideration of the claim based on 
aggravation of a preexisting right 
shoulder disability, the RO must apply 
the recent opinion of the VA General 
Counsel concerning the evidence needed to 
rebut the presumption of sound condition 
under 38 U.S.C. § 1111.  VAOPGCPREC 3-03 
(July 16, 2003).  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



